Citation Nr: 1507462	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  12-33 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death, to include as a result of exposure to herbicides.

2.  Entitlement to service connection for ischemic heart disease, claimed as the result of exposure to herbicides, for the purpose of entitlement to retroactive benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1965 to November 1967.  He died in April 2010 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.   

In June 2013, the Appellant testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  Additionally, per her request, the appellant and her representative were provided with a copy of the transcript in September 2013.  At the time of the Board hearing, the appellant submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may properly consider such evidence.

The Board notes that, prior to his death, the Veteran perfected an appeal as to the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).  However, as a result of his death in April 2010, the Board dismissed such issue in August 2010.  In this regard, when an appellant dies, the Board no longer retains jurisdiction over the appeal to issue a final decision.  Smith v. Brown, 10 Vet. App. 330, 333-34 (1997).  In such situations, appeals that remain pending at the time of the appellant's death will be dismissed, rather than decided.  38 C.F.R. § 20.1302 (2014).  Thereafter, the appellant submitted a September 2010 statement to the AOJ indicating that she wished that the Veteran's claim be reconsidered.  As such, the AOJ should consider whether such statement indicates a request to be substituted as the appellant for the purpose of processing the issue of entitlement to service connection for PTSD to completion. 

In addition to the paper claims file, the appellant also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of the June 2013 Board Hearing Transcript, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  The VBMS file contains no documents at the present time.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The appellant contends that she is entitled to service connection for the Veteran's cause of death and ischemic heart disease for the purpose of retroactive benefits based on the Veteran's alleged exposure to herbicides.  The Veteran's death certificate shows that he died in April 2010 from chronic obstructive pulmonary disease (COPD) and atherosclerotic heart disease (heart disease).  At the time of his death, the Veteran was service-connected for bilateral hearing loss and tinnitus.

In support of her claim, the appellant argues that the Veteran developed heart disease from his exposure to herbicides in service, including Agent Orange, and that such heart disease led to his death.  See April 2010 DIC Claim.  Specifically, the appellant argues that the Veteran, whose military occupational specialty was military police, was exposed to herbicides while he was on a secret mission to interrogate prisoners of war in Vietnam from about January 1967 to April 1967.  However, the Board finds that the appellant has recently expanded the scope of her argument by suggesting that the Veteran was also exposed to dioxins while he served in the Dominican Republic.  See March 2013 Congressional Privacy Release Form (including appellant's statement that she wants to "re-do [her] claim to exposure to dioxins in Dominican Republic.")

To establish entitlement to service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially to his death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A service-connected disability will be considered the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death. 38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that service-connected disability casually shared in producing death; rather, a causal connection must be shown.  Id. 

A Veteran shall be presumed to have been exposed to certain herbicide agents where the evidence can establish that the Veteran served on active duty in one of a few specific locations.  38 C.F.R. § 3.307.  Most commonly, these presumptions apply to Veterans who served on active duty in the Republic of Vietnam from January 9, 1962, to May 7, 1975.  38 U.S.C.A. § 1116.  Moreover, it is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  Ischemic heart disease (which includes atherosclerotic cardiovascular disease) is one of the listed diseases.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

As noted above, the appellant has newly claimed that the Veteran was exposed to herbicides in the Dominican Republic.  In this regard, the record reflects that he served in the Dominican Republic from March 1966 to September 1966.  Although the AOJ determined that the Veteran was not exposed to herbicides because he did not serve in Vietnam, no determination has yet been made concerning whether the Veteran was exposed to herbicides during his service in the Dominican Republic.  

VA's Adjudication Procedures Manual, M21-1MR, provides procedures to develop claims based on herbicide exposure on a factual basis in locations other than in Vietnam or near the DMZ in Korea.  See M21-1MR at IV.ii.2.C.10.o.  As an initial step, the appellant is to be requested to provide the approximate dates, location, and nature of the Veteran's alleged exposure in the Dominican Republic.  If such information is obtained, the AOJ should furnish the appellant's detailed description of the Veteran's exposure to the Compensation Service via email and request a review of the Department of Defense's (DoD's) inventory of herbicide operations to determine whether herbicides were used as alleged.  If the Compensation Service's review does not confirm that herbicides were used as alleged and the Veteran has provided sufficient information to permit a search by the Joint Services Records Research Center (JSRRC), a request should be sent to JSRRC for verification of exposure to herbicides.  In the instant case, the AOJ has not followed C&P Service's direction in handling the appellant's claim relating to the Veteran's alleged herbicide exposure based on locations other than Vietnam or Korea.  Therefore, the Board finds that the AOJ should attempt to verify the Veteran's alleged herbicide exposure during his service in the Dominican Republic by obtaining his personnel records and following the procedures provided by the C&P Service in Manual M21-1MR.

Relevant to the appellant's contention that the Veteran's heart disease was related to herbicide exposure in Vietnam, the Board notes that no military personnel documents, including his Certificate of Release or Discharge From Active Duty (DD Form 214), demonstrate that he was physically present in the Republic of Vietnam; rather, his service personnel records show foreign service only in the Dominican Republic from March 1966 to September 1966.  Nevertheless, the appellant has argued that the Veteran took part in a secret mission as a military policeperson to interrogate prisoners of war in Vietnam from about January 1967 to April 1967.  She maintains that the Veteran told her that he served in Vietnam on such a mission, and the record reflects various allegations by the Veteran, including his testimony during a November 2008 hearing before a Decision Review Officer, concerning such claimed Vietnam service.  The record reflects the AOJ's prior unsuccessful attempts to confirm the Veteran's service in Vietnam while developing the record for his claim of service connection for PTSD.  In this regard, a November 2009 memorandum by the AOJ documents the various efforts made to confirm such service, but such ultimately concludes that the Veteran's Vietnam service could not be confirmed.  Nevertheless, the appellant argues that additional attempts should be made to verify the Veteran's service in Vietnam from January 1967 to April 1967, to include procurement of the Veteran's morning or roll call reports for this time period, which she maintains will show whether the Veteran was present at or absent from Fort Bragg, North Carolina.  The Board agrees that remand is also warranted to again attempt to confirm the Veteran's Vietnam service.

In this regard, to date, the AOJ has not attempted to obtain morning or roll call reports from Fort Bragg, North Carolina.  However, the Board notes that the record contains military documents showing that the Veteran was, in fact, at Fort Bragg, North Carolina in January 1967 and February 1967.  See January 23, 1967 Army Extract (showing award of Expert Badge with Pistol Bar to Veteran on January 23, 1967 at Fort Bragg, North Carolina); January 31, 1967 Army Extract (showing award of Sharpshooter Badge with Rifle Bar to Veteran on January 31, 1967 at Fort Bragg, North Carolina); Military Immunization Record (showing the Veteran's receipt of several vaccinations on February 2, 1967, at Fort Bragg, North Carolina).  Therefore, on remand, another attempt should be made to verify the Veteran's service in Vietnam with the JSRRC and to obtain morning or roll call reports from March 1967 to April 1967 from Fort Bragg, North Carolina.

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to provide the approximate dates, location, and nature of the Veteran's alleged exposure to herbicides in the Dominican Republic.  

2.  Obtain the Veteran's service personnel records.  

3.  After completing the first two directives, follow the guidance at M21-1MR at IV.ii.2.C.10.o and request from the Compensation and Pension Service a review of the inventory of herbicide operations maintained by the DoD to determine whether herbicides were used or tested on Guam during the time the Veteran was stationed there.  If the Veteran's exposure is not verified by the request to the Compensation and Pension Service, verification should be sought from JSRRC.  In this regard, the AOJ should forward a list of the Veteran's service dates and duty locations, and the Appellant's contentions (if any) regarding the nature of the Veteran's exposure to herbicides in the Dominican Republic to JSRRC, and request verification of his exposure to herbicides.  

The results of these development efforts should be outlined in a memorandum for the record.

4.  Send a request to JSRRC in an effort to verify the Veteran's exposure to herbicides in Vietnam.  JSRRC should be provided with any necessary documentation, to include any relevant service records as well as any statements previously submitted by the Veteran, to include his testimony at the November 2008 DRO hearing.  JSRRC's response should be documented in the claims file.  Also, attempt to obtain morning or roll call reports from March 1967 to April 1967 from Fort Bragg, North Carolina.

The results of these development efforts should be outlined in a memorandum for the record.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claims should be readjudicated based on the entirety of the evidence, including the Veteran's 1966 and 1967 military pay vouchers and other military documents submitted by the appellant.  If the claims remain denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






